                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0173-JCC
10                             Plaintiff,                    ORDER
11           v.

12   WEI QUAN WU and DA BIAO WU,

13                             Defendants.
14

15           This matter comes before the Court on the Government’s unopposed motion for entry of
16   a protective order restraining certain forfeitable property (Dkt. No. 40). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion.
18           The Government seeks to restrain the following property, seized on or about October 21,
19   2020:
             a. $314,320 in United States currency seized from Defendant Wei Quan Wu’s
20              residence, 12442 64th Avenue S., Seattle, Washington; and
21
             b. $114,968 in United States currency seized from Defendant Da Biao Wu’s residence,
22              3813 South Sullivan Street, Seattle, Washington.

23           The Court, having reviewed the papers and pleadings filed in this matter, including the
24   Government’s motion and the supporting declaration of United States Postal Inspector France
25   Bega, hereby FINDS entry of a protective order restraining the above-identified property
26   (hereafter, the “Subject Currency”) is appropriate because:


     CR20-0173-JCC
     PAGE - 1
            •    The United States gave notice of its intent to pursue forfeiture in the Indictment (Dkt.
 1
                 No. 1) and specifically identified the Subject Currency for forfeiture in its Second
 2
                 Forfeiture Bill of Particulars (Dkt. No. 39);
 3
            •    Based on the facts set forth in Postal Inspector Bega’s declaration, there is probable
 4               cause to believe the Subject Currency is subject to forfeiture in this case; and
 5          •    To ensure the Subject Currency remains available for forfeiture, its continued
 6               restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.

 7   NOW, THEREFORE, THE COURT ORDERS:
 8          1.       The Government’s motion for a protective order restraining the Subject Currency
 9   pending the conclusion of this case (Dkt. No. 40) is GRANTED; and
10          2.       The Subject Currency shall remain in the custody of the United States and/or its
11   authorized agents or representatives, pending the conclusion of criminal forfeiture proceedings
12   and/or further order of this Court.
13          DATED this 6th day of July 2021.




                                                            A
14

15

16

17                                                          John C. Coughenour
                                                            UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0173-JCC
     PAGE - 2
